DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) and the corresponding structure is/are: 
processing system (claim 1) - processing system 203 can comprise a general purpose computer, a microprocessing system, a logic circuit, or some other general purpose or customized processing device (¶ [0062])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) the abstract idea of determining a damping-related value based on a meter voltage response, which is a mental process that can be performed by an observer looking at a voltage response plot and determining for example, that the plot has decay and/or rising portions. This judicial exception is not integrated into a practical application because the steps of receiving and measuring a voltage response of a flow meter do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of receiving and measuring a voltage response of a flow meter are well-understood, routine, and conventional functions of a generic processing system and do not add significantly more to the exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rensing et al. (US 7,865,318 B2).
Regarding claim 1, Rensing et al. discloses a meter electronics (20; fig. 1) for determining a damping of a meter assembly (10) of a flow meter (5), the meter electronics (20) comprising an interface (201; fig. 2) for receiving a vibrational response from a meter assembly (10), the vibrational response comprising a response to an excitation of the meter assembly (10) at a substantially resonant frequency, and a processing system (203) in communication with the interface (201), the processing system (203) being configured to: receive the vibrational response from the interface (processing system 203 receives the vibrational response from interface 201; step 401, fig. 4); measure a plurality of response voltages (V) of the vibrational response, the plurality of response voltages (V) including at least one of one or more decay sections and one or more rising sections (a plurality of voltages are determined from a plurality of vibrational responses, and any variations among the plurality of voltages would include sections of rising and decay; step S403 and c. 12, ll. 4-10); and determine an aggregate damping-related value (K, C) of the meter assembly (10) based on at least one of the one or more decay sections and the one or more rising sections (an aggregate stiffness ΔK and aggregate damping parameter ΔC are determined based on the response voltages, and stiffness and damping parameter are damping-related values; c. 12, ll. 11-14 and 24-27).
Regarding claims 2-5 and 7, Rensing et al. discloses wherein at least one of the one or more decay sections and the one or more rising sections are a cyclical response voltage plot (a change in response voltages over time are cyclical to some degree); wherein the one or more decay sections are of a response voltage decay curve and the one or more rising sections are of a response voltage rising curve (a plot of a plurality of response voltages over time have decay sections that are a decay curve and rising section that are a rising curve); wherein the aggregate damping-related value of the meter assembly (10) is an aggregate decay characteristic value of the meter assembly (10) based on the one or more decay sections (an aggregate stiffness ΔK and aggregate damping parameter ΔC are determined from the decay characteristic and are decay characteristic values; step 404, fig. 4); wherein the processing system (203) is further configured to determine a damping characteristic (C) based on the aggregate decay characteristic value (damping parameter C is a damping characteristic based on the aggregate decay characteristic of a plurality of vibrational responses; c. 12, ll. 4-14 and 24-27); wherein the aggregate damping-related value of the meter assembly (10) is an aggregate damping characteristic value of the meter assembly (an aggregate damping parameter ΔC is determined by meter assembly 10; c. 11, ll. ).
Regarding method claims 9-13 and 15, the method steps thereof are met by the operation of the apparatus of as set forth above with regard to claims 2-5 and 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rensing et al. (US 7,865,318 B2) in view of Henry et al. (US 2001/0045134 A1.
Regarding claims 6 and 8, Rensing et al. discloses the invention as set forth above.
Although Rensing et al. is silent on determining an average of decay or damping characteristics, it is well known in the art of statistical analysis of sensors to determine an average of a sensor value.
Henry et al. teaches a flow meter assembly (fig. 2A) wherein an aggregate decay characteristic value is an average of fractional decay characteristics respectively corresponding to one or more decay sections (an average damping parameter of some portion of vibrational responses is determined, which corresponds to decay and rising sections of the vibrational responses; ¶ [0542]); wherein the aggregate damping characteristic value of the meter assembly (fig. 2A) is comprised of the average damping characteristic of the meter assembly (an average damping parameter is determined; ¶ [0542]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Rensing et al. with the average damping parameter as taught in Henry et al. to provide an accurate means of characterizing the vibrational response of a flow meter.
Regarding method claims 14 and 16, the method steps thereof are met by the operation of the apparatus of Rensing et al. in view of Henry et al. with regard to claims 6 and 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852